Per Curiam.
This is an action upon an insurance policy issued 1 by the defendant assurance company to J. C. Lewis, and providing that loss, if any, shall be payable to Mrs. Pierce and Lewis as their respective interests may appear. The insurance here in question was upon the equipment of a store conducted by Lewis, which he held under a contract of sale from Mrs. Pierce. The loss was caused by the same fire which destroyed the buildings covered by insurance involved in the cases of Pierce v. Globe & Rutgers Fire Ins. Co., ante p. 501, 182 Pac. 586, and Pierce v. Security Ins. Co., ante p. 699, 182 Pac. 588. The question as to whether or not it can be decided, as a matter of law, that the insured shall be precluded from recovery upon the policy because of the failure of Lewis, without reasonable excuse, to submit to an examination under oath by a representative of the assurance company, is the main question presented for consideration upon this appeal. The facts disclosed by this record touching that question are, in substance, the same as in the Globe & Rutgers Fire Ins. Co. case. The trial in this case was before a jury, which found against the assurance company, as in that case. A discussion of this question would be but to repeat in substance what we said in that case.
Some other claims of error aré made and very briefly argued by counsel for the assurance company. These we have examined, and deem it sufficient to say that they do not call for reversal.
The judgment is affirmed.